        Case 7:20-cv-00391 Document 1 Filed on 12/02/20 in TXSD Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA,               §
                   Plaintiff,            §
                                         §
 v.                                      §        CASE NO.: 7:20-CV-391
                                         §
 3.397 ACRES OF LAND, MORE OR LESS,      §
 SITUATE IN HIDALGO COUNTY, STATE        §
 OF TEXAS; AND ANDERSON T.               §
 WILLIAMS, II, ET AL.,                   §
                    Defendants.          §
______________________________________________________________________________

                       COMPLAINT IN CONDEMNATION
______________________________________________________________________________

        1.      This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through [the Acquisition Program Manager,

Wall Program Management Office, U.S. Border Patrol Program Management Office Directorate,

U.S. Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security], for

the taking of property under the power of eminent domain through a Declaration of Taking, and

for the determination and award of just compensation to the owners and parties in interest.

        2.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.§

1358.

        3.      The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

        4.      The public purpose for which said interest in property is taken is set forth in

Schedule “B.”

        5.      The legal description and map or plat of land in which certain interests are being

acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in


                                              Page 1 of 2
      Case 7:20-cv-00391 Document 1 Filed on 12/02/20 in TXSD Page 2 of 2




Schedules “C” and “D.”

       6.      The interest being acquired in the property described in Schedules “C” and “D” is

set forth in Schedule “E.”

       7.      The amount of just compensation estimated for the property interest being acquired

is set forth in Schedule “F.”

       8.      The names and addresses of known parties having or claiming an interest in said

acquired property are set forth in Schedule “G.”

       9.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and eligible.

       WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of

the property described in Schedules “C” and “D” be condemned, and that just compensation for

the taking of said interest be ascertained and awarded, and for such other relief as may be lawful

and proper.


                                                     Respectfully submitted,

                                                     RYAN K. PATRICK
                                                     United States Attorney
                                                     Southern District of Texas

                                             By:     s/ Megan Eyes________________
                                                     MEGAN EYES
                                                     Assistant United States Attorney
                                                     Southern District of Texas No. 3135118
                                                     Florida Bar No. 0105888
                                                     1701 W. Bus. Hwy. 83, Suite 600
                                                     McAllen, TX 78501
                                                     Telephone: (956) 618-8010
                                                     Facsimile: (956) 618-8016
                                                     E-mail: Megan.Eyes@usdoj.gov
                                                     Attorney in Charge for Plaintiff




                                            Page 2 of 2
Case 7:20-cv-00391 Document 1-1 Filed on 12/02/20 in TXSD Page 1 of 23




              SCHEDULE A
 Case 7:20-cv-00391 Document 1-1 Filed on 12/02/20 in TXSD Page 2 of 23




                                     SCHEDULE A

                            AUTHORITY FOR THE TAKING


          The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved May 5, 2017, as Public Law 115-31,

div. F, tit. VI, 131 Stat. 135, 433, which appropriated the funds that shall be used for the

taking.
Case 7:20-cv-00391 Document 1-1 Filed on 12/02/20 in TXSD Page 3 of 23




              SCHEDULE B
 Case 7:20-cv-00391 Document 1-1 Filed on 12/02/20 in TXSD Page 4 of 23




                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00391 Document 1-1 Filed on 12/02/20 in TXSD Page 5 of 23




              SCHEDULE C
 Case 7:20-cv-00391 Document 1-1 Filed on 12/02/20 in TXSD Page 6 of 23




                                      SCHEDULE C

                                 LEGAL DESCRIPTION

                                  Hidalgo County, Texas

Tract: RGV-MER-4018
Owner: Anderson T. Williams, II, et al.
Acres: 1.101

Being a 1.101 acre tract (47,943 square feet) parcel of land, more or less, being a portion
of the remaining portion of a called 555.3 acre tract, conveyed to Fred W. Turner, by deed
recorded in Volume 561, Page 68 Deed Records of Hidalgo County (D.R.H.C.), Texas,
said tract of land being a portion of Rosario Banco No.31, said 2.296 acre tract (100,033
square feet), Subsequent land transfer to 4 T-Ranches Book 1551 pg 940 in 1977 (Corp
registration terminated by Dep of State for unknown reasons) resulting in unknown owners:
parcel of land being more particularly described as follows;

Beginning at a set 5/8" rebar with a "B&F Engineering, Inc." aluminum cap stamped
"RGV-O-10_ 4-1", said point having a coordinate of N=16550691.648, E=l 173028.658,
said point being corner No. 12 of Rosario Banco No. 31 and also being corner No. 2 of a
called 32.972 acre tract (Tract 377) conveyed to the United States of America by deed
recorded in Volume 2887, Page 210; D.R.H.C., said point also being N 73°34'30" W, a
distance of 2873.83 feet from United States Corps of Engineers Control Point No. H 119;

THENCE: S 02°26'59" W, along the eastern line of Rosario Banco No. 31 and west line
of said Tract 3 77, passing at 79. 85 feet the south line of the river levee right-of-way
conveyed to the United States of America by easement deed recorded in Volume 420, Page
599 ("9-H") D.R.H.C., continuing in all a distance of 158.89 feet to a set 5/8" rebar with a
"B&F Engineering, Inc." aluminum cap stamped "RGV-O-10 _ 4-2" for the southeast
corner of the herein described proposed acquisition tract;

THENCE: N 87°33' 01" W, departing the eastern line of Rosario Banco No. 31 and west
line of said Tract 377, a distance of 26.30 feet to a set 5/8" rebar with a "B&F Engineering,
Inc." aluminum cap stamped "RGV-O-10 _4-3", said point being on the riverside toe of the
levee;

THENCE: N 12°14'47" W, along said toe of levee, a distance of 71.62 feet to an angle
point;

THENCE: N 04°35' 15" W, along said toe of levee, passing at 14.10 feet the south line of
the river levee right-of-way conveyed to the United States of America by easement deed
recorded in Volume 420, Page 599 ("9-H") D.R.H.C., continuing in al1 a distance of 17.12
feet to an angle point;
 Case 7:20-cv-00391 Document 1-1 Filed on 12/02/20 in TXSD Page 7 of 23




                                SCHEDULE C (continued)

THENCE: N 60°38'00" W, along said toe of levee, a distance of 19.82 feet to an angle
point;

THENCE: N 72°46'50" W, along said toe of levee, a distance of 44.52 feet to an angle
point;

THENCE: N 17°37'36" W, along said toe of levee, a distance of 31.60 feet to an angle
point;

THENCE: N 01°50'16" E, along said toe of levee, a distance of 5.94 feet to a set 5/8" rebar
with a "B&F Engineering, Inc." aluminum cap stamped "RGV-O-10_4- 4" for an angle
point, said point being on the riverside toe of the existing wall;

THENCE: N 82°35'50" W, along said toe of wall, a distance of 189.57 feet to an angle
point;

THENCE: N 82°39'12" W, along said toe of wall, a distance of 412.99 feet to a set 5/8"
rebar with a "B&F Engineering, Inc." aluminum cap stamped "RGV-O- 10_4-5" for the
southwest comer of the herein described proposed acquisition tract, said point being on a
western line of Rosario Banco No. 31 and the east line of a called 34.83 acre tract of land
conveyed to Julian Vera and Placido Vera by deed recorded in Volume 327, Page 563
D.R.H.C.;

THENCE: N 02°24'08" E, departing the toe of said wall and along said western line of
Rosario Banco No. 31 and the east line of said Vera tract, a distance of 54.01 feet to a set
5/8" rebar with a "B&F Engineering, Inc." aluminum cap stamped "RGV-O-10_4-6" for
the northwest comer of the herein described proposed acquisition tract; said point being
S 02°24'08" W a distance of 39.05 feet from a found¾" iron pipe being used as the
southwest comer of a called 293.38 acre tract of land conveyed to Neuhaus & Sons
(Tract 111) by instrument number 2008-1885890 recorded in the Official Records of
Hidalgo County (O.R.H.C.), Texas, said point also being on the landside toe of the levee;

THENCE: S 82°33' 42" E, departing said western line of Rosario Banco No. 31 and the
east line of said Vera tract and said toe of levee, a distance of 200.29 feet to an angle point;

THENCE: S 84°53'58" E, along said toe of levee, a distance of 180.47 feet to an angle
point;

THENCE: S 73°13' 32" E, along said toe of levee, a distance of 60.86 feet to an angle
point;

THENCE: S 83°37'31" E, along said toe of levee, a distance of 159.57 feet to an angle
point;
 Case 7:20-cv-00391 Document 1-1 Filed on 12/02/20 in TXSD Page 8 of 23




                               SCHEDULE C (continued)

THENCE: S 81°48'12" E, along said toe of levee, a distance of 182.69 feet to a set 5/8"
rebar with a "B&F Engineering, Inc." aluminum cap stamped "RGV-O- 10_4-7" for the
northeast comer of the herein described proposed acquisition tract, said point being on the
eastern line of Rosario Banco No. 31 between comer No. 11 and No. 12 and the north line
of the United States of America Tract 377, said point being S 75°16 '05" W a distance of
120.58 feet from a found 3" Brass Cap in concrete known as comer 3 of said United States
of America Tract 377;

THENCE: S 75°16' 05" W, along a southeastern line of Rosario Banco No. 31 and north
line of said Tract 377, a distance of64.02 feet to the POINT OF BEGINNING and
containing 1.101 acres (47,943 square feet) of land, more or less.

TRACT: RGV-MER-4018-1
Owner: Anderson T. Williams, II, et al.
Acres: 2.296

BEING a 2.296 acre tract (100,033 square feet) parcel of land, more or less, being a portion
of the remaining portion of a called 555.3 acre tract, conveyed to Fred W. Turner, by deed
recorded in Volume 561, Page 68 Deed Records of Hidalgo County (D.R.H.C.), Texas,
said tract of land being a portion of Rosario Banco No. 31, said 2.296 acre tract (100,033
square feet), Subsequent land transfer to 4 T Ranches Book 1551 pg 940 in 1977 (Corp
registration terminated by Dep of State for unknown reasons) resulting in unknown owners:
parcel of land being more particularly described as follows;

COMMENCING at a set 5/8” rebar with a “B&F Engineering, Inc.” aluminum cap
stamped “RGV-O-10_4-1”, said point having a coordinate of N=16550691.648,
E=1173028.658, said point being corner No. 12 of Rosario Banco No. 31 and also being
corner No. 2 of a called 32.672 acre tract (Tract 377) conveyed to the United States of
America by deed recorded in Volume 2887, Page 210 Deed Records of Hidalgo County
(D.R.H.C.), Texas;

THENCE: S 02°26’59” W, along the eastern line of Rosario Banco No. 31, the east line
of said Turner tract, and west line of said Tract 377, passing at 79.85 feet the south line of
the river levee right-of-way (“9-H”) conveyed to the United States of America by easement
deed recorded in Volume 420, Page 599 Deed Records of Hidalgo County (D.R.H.C.),
Texas, in total a distance of 158.89 feet to a set 5/8” rebar with a “B&F Engineering, Inc.”
aluminum cap stamped “RGV-O-10_4-2=RGV-MER-4007-2-1” for the POINT OF
BEGINNING and the northeast corner of the herein described proposed acquisition tract,
said point having being N 76°41’16” W a distance of 2839.65 feet from United States
Corps of Engineers Control Point No. H119;
 Case 7:20-cv-00391 Document 1-1 Filed on 12/02/20 in TXSD Page 9 of 23




                               SCHEDULE C (continued

THENCE: S 02°26’59” W, along the eastern line of Rosario Banco No. 31, the east line
of said Turner tract and the west line of said Tract 377, a distance of 18.60 feet to a set
5/8” rebar with a “B&F Engineering, Inc.” aluminum cap stamped “RGV-MER-4007-2-
2=RGV-MER-4008-11” for the southeast corner of the herein described proposed
acquisition tract;

THENCE: N 82°35’50” W, departing the eastern line of Rosario Banco No. 31, the east
line of said Turner tract and west line of said Tract 377, a distance of 321.20 feet to a set
5/8” rebar with a “B&F Engineering, Inc.” aluminum cap stamped “RGV-MER-4007-2-
3” for an angle point;

THENCE: N 82°39’12” W, a distance of 399.87 feet to a set 5/8” rebar with a “B&F
Engineering, Inc.” aluminum cap stamped “RGV-MER-4007-2-4” for the southwest
corner of the herein described proposed acquisition tract, said point being on the western
line of Rosario Banco No. 31, the west line of said Turner tract, and the east line of a called
34.83 acre tract, conveyed to Julian Vera and Placido Vera, by deed recorded in Volume
327, Page 563 Deed Records of Hidalgo County (D.R.H.C.), Texas;

THENCE: N 02°24’08” E, along the western line of Rosario Banco No. 31, the west line
of said Turner tract, and the east line of said Vera tract, passing at 91.80 feet the south line
of the said river levee right-of-way (“9-H”), in total a distance of 150.56 feet to a set 5/8”
rebar with a “B&F Engineering, Inc.” aluminum cap stamped “RGV-O-10_4-5=RGV-
MER-4007-2-5” for the northwest corner of the herein described proposed acquisition
tract, said point being on the riverside toe of a wall;

THENCE: S 82°39’12” E, along said toe of wall, a distance of 412.99 feet to an angle
point;

THENCE: S 82°35’50” E, along said toe of wall, a distance of 189.57 feet to a set 5/8”
rebar with a “B&F Engineering, Inc.” aluminum cap stamped “RGV-O-10_4- 4=RGV-
MER-4007-2-6” for an angle point, said point being on the riverside toe of levee;

THENCE: S 01°50’16” W, departing said toe of wall and along said riverside toe of levee,
a distance of 5.94 feet to an angle point;

THENCE: S 17°37’36” E, along said riverside toe of levee, a distance of 31.60 feet to an
angle point;

THENCE: S 72°46’50” E, along said riverside toe of levee, a distance of 44.52 feet to an
angle point;
THENCE: S 60°38’00” E, along said riverside toe of levee, a distance of 19.82 feet to an
angle point;
Case 7:20-cv-00391 Document 1-1 Filed on 12/02/20 in TXSD Page 10 of 23


                                    SCHEDULE C (continued)



THENCE: S 04°35’15” E, along said riverside toe of levee, a distance of 17.12 feet to an
angle point;

THENCE: S 12°14’47” E, along said riverside toe of levee, a distance of 71.62 feet to a
set 5/8” rebar with a “B&F Engineering, Inc.” aluminum cap stamped “RGV-O-10_4-
3=RGV-MER-4007-2-7” for an angle point;

THENCE: S 87°33’01” E, a distance of 26.30 feet to the POINT OF BEGINNING and
containing 2.296 acres (100,033 square feet) of land, more or less.
Case 7:20-cv-00391 Document 1-1 Filed on 12/02/20 in TXSD Page 11 of 23




               SCHEDULE D
Case 7:20-cv-00391 Document 1-1 Filed on 12/02/20 in TXSD Page 12 of 23

                              SCHEDULE D

                              MAP or PLAT

                        LAND TO BE CONDEMNED
Case 7:20-cv-00391 Document 1-1 Filed on 12/02/20 in TXSD Page 13 of 23
                       SCHEDULE D (continued)
Case 7:20-cv-00391 Document 1-1 Filed on 12/02/20 in TXSD Page 14 of 23

                        SCHEDULE D (continued)
Case 7:20-cv-00391 Document 1-1 Filed on 12/02/20 in TXSD Page 15 of 23



                       SCHEDULE D (continued)
Case 7:20-cv-00391 Document 1-1 Filed on 12/02/20 in TXSD Page 16 of 23
                             SCHEDULE D (continued)
Case 7:20-cv-00391 Document 1-1 Filed on 12/02/20 in TXSD Page 17 of 23




               SCHEDULE E
Case 7:20-cv-00391 Document 1-1 Filed on 12/02/20 in TXSD Page 18 of 23


                                         SCHEDULE E

                                       ESTATE TAKEN

Tract: RGV-MER-4018
Owner: Anderson T. Williams, II, et al.
Acres: 1.101

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
       Reserving to the owners of the lands described in conveyance recorded with Deed
Records of Hidalgo County, Texas, volume 1551, page 940, reasonable access to and
from the owners’ lands lying between the Rio Grande River and the border barrier
through opening(s) or gate(s) in the border barrier between the westernmost mark labeled
“Beginning” and easternmost mark labeled “Ending” depicted on the map below;
        Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights
or systems are subordinated to the United States’ construction, operation and
maintenance of the border barrier.


Tract: RGV-MER-4018-1
Owner: Anderson T. Williams, II, et al.
Acres: 2.296

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
       Reserving to the owners of the lands described in conveyance recorded with Deed
Records of Hidalgo County, Texas, volume 1551, page 940, reasonable access to and
from the owners’ lands lying between the Rio Grande River and the border barrier
through opening(s) or gate(s) in the border barrier between the westernmost mark labeled
“Beginning” and easternmost mark labeled “Ending” depicted on the map below;
        Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights
or systems are subordinated to the United States’ construction, operation and
maintenance of the border barrier.
Case 7:20-cv-00391 Document 1-1 Filed on 12/02/20 in TXSD Page 19 of 23

                            SCHEDULE E (continued)
Case 7:20-cv-00391 Document 1-1 Filed on 12/02/20 in TXSD Page 20 of 23




               SCHEDULE F
Case 7:20-cv-00391 Document 1-1 Filed on 12/02/20 in TXSD Page 21 of 23




                                     SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the land being taken is THIRTEEN

THOUSAND THREE HUNDRED EIGHTY SEVEN DOLLARS AND NO/100

($13,387.00), to be deposited herewith in the Registry of the Court for the use and benefit

of the persons entitled thereto.
Case 7:20-cv-00391 Document 1-1 Filed on 12/02/20 in TXSD Page 22 of 23




               SCHEDULE G
Case 7:20-cv-00391 Document 1-1 Filed on 12/02/20 in TXSD Page 23 of 23
                           Case 7:20-cv-00391 Document 1-2 Filed on 12/02/20 in TXSD Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                            3.397 ACRES OF LAND, MORE OR LESS, SITUATE IN HIDALGO
United States of America                                                                                    COUNTY, STATE OF TEXAS; AND Anderson T. Williams, II, ET AL.,

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              HIDALGO
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Megan Eyes, Assistant United States Attorney, SDTX, 1701 W. Bus.
Hwy. 83, Suite 600, McAllen, TX 78501


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           40 U.S.C. 3113 and 3114
VI. CAUSE OF ACTION Brief description of cause:
                                           Land condemnation proceeding for fee simple interest to construct, install, operate, and maintain border security
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
12/02/2020                                                              s/Megan Eyes
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
